Citation Nr: 1641513	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pilonidal cysts.

2.  Entitlement to service connection for a skin condition, claimed as pilonidal cysts. 

3.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from April 1981 to October 1983.  Pursuant to a February 2003 administrative decision, the Veteran's second period of service was  found to have been under dishonorable conditions for VA purposes and serves as a bar to the receipt of VA benefits for any disease or disability that began therein.
 
The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for pilonidal cysts to entitlement to service connection for a skin condition, claimed as pilonidal cysts.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia made in July 2009 and April 2010.
 
The issue of entitlement to service connection for pilonidal cysts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for pilonidal cysts in July 2003 which became final after the Veteran failed to adequately perfect the appeal.

2.  New and material evidence received since the July 2003 RO decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for pilonidal cysts.

3.  At a personal hearing before the Board held on August 22, 2016, the Veteran expressed his desire to withdraw his claim for a non-service connected pension.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for pilonidal cysts is final.  38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. §§ 20.1100, 20.1104 (2003).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for having been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawing the issue of entitlement to a non-service connected pension have been granted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Any failure on VA's part to provide adequate notice and assistance is deemed harmless error, because the Veteran's claim to reopen his previously denied claim for service connection for pilonidal cysts has been granted; and his claim for entitlement to a non-service connected pension has been withdrawn.

Pilonidal Cysts

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for pilonidal cysts that was previously denied.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The Veteran's claim for service connection was previously denied in July 2003, because the RO found that the Veteran was not manifesting a current disability; and that the Veteran's period of service was dishonorable for VA purposes.  The Board notes that the Veteran completed two periods of service.  The first period of service was characterized as honorable for VA purposes, and the second period of service was characterized as dishonorable for VA purposes.  The Veteran has submitted treatment records from June 2016 to August 2016 indicating that he has sought treatment for cysts.  The Veteran has also testified under oath that his cysts first began manifesting during his first period of service which has been characterized as honorable.  See Transcript.  The Veteran's testimony was also corroborated by an August 2016 written statement from his brother indicating that his cysts first began manifesting during the Veteran's first period of service.  This new evidence is sufficient to reopen the Veteran's claim for service connection.

Non-service Connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to a non-service connected pension and, hence regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a non-service connected pension, and the issue is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pilonidal cysts is reopened.

The issue of entitlement to a non-service connected pension is dismissed.


REMAND

As noted in the introduction, the Veteran served on active duty from August 1975 to August 1978 and from April 1981 to October 1983.  Pursuant to a February 2003 administrative decision, the Veteran's second period of service was  found to have been under dishonorable conditions for VA purposes and serves as a bar to the receipt of VA benefits for any disease or disability that began therein.  However, the Veteran is not precluded from service connection for any disease or disability that began during his honorable military service between August 1975 and August 1978.

The Veteran is seeking service connection for cysts which he asserts began during his honorable period of military service.  During the dishonorable period of service, the Veteran was treated for a cyst on the left buttocks in 1981, for an abscess in the left armpit and a mass on the right arm diagnosed as hidradenitis, suppurativa in August 1982, and for a pilonidal cyst and, or dermal inclusion cyst of the left buttocks in  September 1982.  Unfortunately, the Veteran's service treatment records from his first period are missing.  However, the lack of any treatment records does not preclude service connection should it be shown by credible evidence that a disability or disease began during that time.

At his hearing, the Veteran testified that he first began having cyst issues in approximately January 1976 while stationed in Germany.  He stated that he first had one in the groin and then periodically on his underarm areas and buttocks.  He indicated that a cyst first manifested in the groin, and then in his left armpit.  He reported that treatment consisted of lancing the cysts and putting a dressing on them. 

The Veteran submitted a written statement from his brother who served with him in Germany in 1976.  The brother wrote that every two to three weeks the Veteran went to the medical clinic for cyst treatment.  He reported that the cysts would be on the Veteran's face, under his arm pit, and on his back side, and he recalled that the first one appeared in the Veteran's groin and prevented him from going on a field training.  

The Veteran has also submitted emergency room records from August 2016 showing that he was recently treated for hidradenitis suppurativa.

From the evidence of record it is unclear whether the Veteran's current condition is the result of a disease process that began during his first period of service.  As such, an examination is required.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his cysts.  

The examiner should consider the Veteran's hearing testimony from August 2016, the statement from the Veteran's brother dated August 23, 2016, and the Veteran's current treatment for cysts.  The examiner should then explain whether the Veteran has a chronic disease process manifested by cysts, and if so provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disease either began during or was otherwise caused by his military service his period of honorable service from August 1975 to August 1978.  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


